significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul re dear plan no ein company d this letter constitutes notice that the request of authorized representative for a modification of condition of our ruling letter of made by your is granted as modified condition of our ruling letter of _ requires that _ the company will provide the plan with security in a by manner satisfactory to the pension_benefit_guaranty_corporation pbgc for the sum of the required quarterly contributions under sec_412 calculated as of the code that are due on if no waiver for the ‘plan year had been granted and if you have any questions concerning this letter please contact relating to this letter please refer to t ep ra t a2 as well in any correspondence sincerely carol d gold director employee_plans
